          Case 1:19-cv-07976-AJN Document 28 Filed 06/25/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               6/25/2020


  Santiago Hernandez, et al.,

                          Plaintiffs,
                                                                      19-cv-7976 (AJN)
                  –v–
                                                                            ORDER
  San Marino at Soho Incorporated, et al.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        On June 3, 2020, the Court ordered the parties to propose trial dates in a joint letter to be

submitted on or before June 10, 2020. As of the date of this order, the Court is not in receipt of

such a letter. Within one week of the date of this order the parties should submit a joint letter

proposing trial dates for December 2020, January 2021, February 2021, and March 2021. The

joint letter should also give an estimated length of trial.

SO ORDERED.


Dated: June 25, 2020
       New York, New York

                                                __________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge
